10F-3 Report CGCM High Yield Fund 9/1/2015 through 2/29/2016 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Frontier Communications Western Asset 9/11/2015 JP Morgan Frontier Communications Western Asset 9/11/2015 JP Morgan Frontier Communications Western Asset 9/11/2015 JP Morgan Iron Mountain Western Asset 9/24/2015 Banc of America Greatbatch Ltd Western Asset 10/20/2015 Credit Suisse L Brands Western Asset 10/27/2015 Banc of America First Data Western Asset 10/29/2015 Banc of America T-Mobile Western Asset 11/2/2015 Deutsche Bank Sabre GLBL Western Asset 11/4/2015 Goldman Sachs First Data Western Asset 11/5/2015 Deutsche Bank Molina Healthcare Western Asset 11/5/2015 Sun Trust Capital Markets Charter Communications Western Asset 11/5/2015 Credit Suisse HCA, Inc. Western Asset 11/9/2015 Barclays Capital Team Health Inc. Western Asset 11/13/2015 Citigroup Global Markets Constellation Brands Western Asset 11/19/2015 Banc of America Aramark Services Western Asset 12/3/2015 JP Morgan Anheuser Busch InBev Western Asset 1/13/2016 Merrill Lynch Anheuser Busch InBev Western Asset 1/13/2016 Merrill Lynch Anheuser Busch InBev Western Asset 1/13/2016 Deutsche Bank Securities Anheuser Busch InBev Western Asset 1/13/2016 Deutsche Bank Securities Anheuser Busch InBev Western Asset 1/13/2016 Barclays Capital Centene Corp. Western Asset 1/28/2016 Wells Fargo Centene Corp. Western Asset 1/28/2016 Wells Fargo Acadia Healthcare Western Asset 2/4/2016 Banc of America Securities CCO Holdings Western Asset 2/4/2016 Deutsche Bank Securities Presitge Brands Holdings Western Asset 2/16/2016 Barclays Capital MPT Finance Western Asset 2/17/2016 Banc of America Securities General Motors Western Asset 2/18/2016 Goldman Sachs General Motors Western Asset 2/18/2016 Goldman Sachs
